Per Curiam.
Appellant seeks review of (1) the order dismissing his September 2017 mandamus petition challenging the lien imposed on his inmate trust account for his filing of a February 2016 mandamus petition, and (2) the order imposing a lien on his inmate trust account for his filing of the September 2017 mandamus petition. We dismiss the appeal of the first order based on Roberts v. State , 172 So.3d 478 (Fla. 1st DCA 2015), and we affirm the second order based on Ruggirello v. Jones , 202 So.3d 935 (Fla. 1st DCA 2016).
DISMISSED in part; AFFIRMED in part.
Lewis, Wetherell, and Winokur, JJ., concur.